 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaftBroadcasting CompanyWDAF AM-FM-TVandAmerican Federation of Television and Radio-Art-istsAFL-CIO,Kansas CityLocal. Case 17-CA-3637August 27, 1970DECISION AND ORDEROn March 4, 1970, Trial Examiner James F. Foleyissued his Decision in the above-entitled proceedingfinding that the Respondent had engaged in andwas engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.' The General Counselfiled cross-exceptions to the Trial Examiner's Decisionand a supporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications:The record shows and it is undisputed by theparties that the 1963 contract, to which Respondentwas bound as a successor, expired on September30, 1965. Commencing some time in June 1965, thepartiesnegotiated for a new collective-bargainingagreement, but could not come to terms before thetermination of the existing agreement. Having failedto consummate any new agreement, Respondent andUnion, on or about September 30, 1965, enteredinto an interim agreement providing that the thenexisting collective-bargaining agreement would remainin full force between the parties, subject to the rightof either party to terminate the agreement upon pro-viding 15 days prior notice. Subsequently, on Decem-ber 12, 1965, having given the required notice theUnion initiated a strike at the WDAF stations whichlasted untilApril 18, 1966. On that date, agentsnegotiating for Respondent and the Union signeda strike settlement agreement. This agreement wasa rough draft of a complete collective-bargainingagreement.Many sections of the expired agreementwere incorporated in it by specific reference. In perti-'Respondent has also filed a motion requesting the case to be setfor oral argument before the Board Since we believe that the recordand briefs adequately present the contentions of the parties, we denythe motionnent part, it stated, "This agreement, at the paragraphnumbered 8, provided that 'Grievance and ArbitrationSec. 1, Article VII shall be the same as in the expiredcontract."'Z The strike settlement agreement also con-tained an express provision providing for an effectiveduration period from April 18, 1966, to March 31,1969. The parties agreed that it was the Respondent'sresponsibility to draw up a finished copy of the collec-tive-bargaining agreement incorporating the terms andconditions of the strike settlement agreement. OnJune 22, Respondent transmitted the agreement witha covering letter to the Union. The June draft wasnever executed by the parties due to alleged discrepan-cies between the rough draft and the finished docu-ment. It did, however, contain the procedure forhandling grievances incorporated by reference in thestrikesettlementagreement,whichproceduresinvolved two steps culminating in arbitration.Thereafter, on or about April 3, 1967, Respondent'sattorney,Willard, sent a letter to David H. Schnabel,executive secretary of the Union. A pertinent portionof this letter is quoted as follows:... regarding the execution of the understandingreached between Taft Broadcasting Company,Kansas City, Missouri, and the Kansas City Localof AFTRA as reflected by the draft contractof June 22, 1966. A reasonable length of timehaving long since elapsed since the draft wassubmitted to you for signature without acceptanceby you, the proposals therein contained are nowwithdrawn, and we are rescinding any under-standing or agreement between the parties whichmay have been reached on April 18, 1966, asreflected in the draft of June 22, 1966.For your information and the information ofthe affected parties, it is our intention to continuein effect the wages, hours, and other conditionsof employment presently in effect as fully setforth in the draft of June 22, 1966, and wewill continue handling any grievances that mayarise in accordance with the procedure set forththerein.There can, of course, be no enforcementof the Union security provisions.We do not by this letter attempt or purportto withdraw recognition from your union as theexclusive bargaining representative of our employ-ees in an appropriate unit, and we are prepared'Subsec (c) of art Vii states "if the grievance is not settled bythe foregoing procedure as provided in (b) above, the grievance shallbe considered as closed and not subject to arbitration unless the unionrequests in writing that the matter be submitted to arbitration Suchrequest for arbitration shall be within six (6) months of the noticeof the grievanceMatters relating to union shop and pension and welfarecontributions shall not be subject to the above limitations "185 NLRB No. 68 TAFT BROADCASTING COMPANYto negotiate with you in good faith in orderto reach a satisfactory collective bargaining con-tract.In the meantime, if we feel any changeisdesirable which may affect the present wages,hours, and working conditions of our employees,we will advise you in advance so that you willhave the opportunity to negotiate on it beforeany changes are made.[Emphasis supplied.]The Union made no response to this letter. Ina letter dated August 1, 1967, Schnabel notified oneEdward Muscare that there was not a signed collec-tive-bargaining agreement in effect under which unionmembership was required as a condition of employ-ment.Subsequently,on or about February 2, 1968,Respondent terminated the employment of MartinGray, a staff announcer who had been in the employof Respondent from on or about July 13, 1963. OnMarch 14, 1968, the Union wrote a letter to theRespondent stating, in part, the following: "On Febru-ary 2, 1968, WDAF-Radio reduced its announcingstaff.Within less than two weeks, the station againadded to its announcing staff . . . by hiring a newannouncer rather than recalling Mr. Gray to work.This layoff out of seniority, the failure to recall accord-ing to seniority and the change in computation ofaccrued vacation are allunilateralchanges in wages,hours and/or conditions of employment illegally insti-tuted by the station."'On or about March 22, 1968, Respondent madea written reply to the Union's March 4 letter, statingin effect that Gray was not laid off but, rather,he was terminated when the station discontinued thelive all-night show of which he was the announcerand that the demand that Mr. Gray be reinstatedmust be denied. On or about May 14, 1968,theUnionagain wrotea letter to the Respondent,stating:The number of staff announcers employedby the station on February 1, 1968, was reducedby one when, on February 2, the station ended theemployment of announcer Gray, and that this obvious-lywas a reduction of staff which should have beendone by seniority. By letter dated June 14, 1968,the Respondent again asserted Mr. Gray was terminat-ed due to a decision by the station to discontinueitsliveall-night show, and further asserted thatannouncer Bob Foster was hired prior to February2, 1968. Thereafter, on or about July 3, 1968, theUnion served the Respondent with a written demandfor arbitration regarding the matters involving termi-nation ofannouncerMartin Gray and alleged noncom-'Nowhere in this letter or the subsequent correspondence betweenthe parties is it alleged that there was a contract in existence As illustratedin this letter,the Union referred to the grievance as a unilateral changein the terms and conditions of employment203pliance by Respondent with the annualearnings guar-antee.'After the Union had expressly renewed thisdemand for arbitration in a letter dated and sentto Respondent on or about July 17, 1968, Respondentsent the following, dated July 22, 1968.Receipt is acknowledged of your letter of July3, in which you request a meeting to selectan arbitrator to hear a "grievance" arising outof the termination of Martin Gray and anotherarising out of an annual earnings guarantee. Therequest contained in your letter is denied.As you know, the duty to arbitrate arisesout of a contract. There is no executed documentbetween your organization and our station con-taining anagreement to arbitrate.Approximately 8 days after the Union's receiptof Respondent's written repudiation of the duty toarbitrate, theUnion filed a charge in theinstantcase.On the basis of the above events, and others con-tained in the record herein, the Trial Examiner foundand concluded that the April 18, 1966, strike settle-ment agreement, which contains an express provisionproviding for an effective duration period from April18, 1966, to March 31, 1969, remained in full forcebetweenUnion and Respondent through the pre-scribed expiration date of March 31, 1969. The TrialExaminer concluded that there was an executed con-tract in effect between the parties at the time oftheUnion's arbitration demand, on or about July3,1968, and the Respondent's ensuingrepudiationof any duty to arbitrate, predicated upon an allegedabsence of contract, constituted unilateral conductviolative of Section 8(a)(5) and (1) of the Act.Both the General Counsel and Respondent havetaken exception to the Trial Examiner's findings thatthere was an executed contract in effect at the timethe particular grievances arose or at the time theUnion madeits initialdemand for arbitration onJuly 3.We find merit in those exceptions. We disagreewith the Trial Examiner's finding that the April 18agreementremained in full effect beyond the Respond-ent'sApril 3, 1967, repudiation. It is apparent -onthe basis of the record herein that Respondent onApril 3, 1967, gave unequivocal notice to the Unionthat the April 18, 1966, agreement as reflected inthe draft of June 22, 1966, was no longer in effect.It is also apparent from the Union's subsequent con-duct that it acquiesced in the Respondent's rescision'It is noted that the June 22, 1966, draft of the strike-settlementagreement contained a provision,providing,inter aka,"full time staffartists returning to work will be guaranteed,while employedby WDAF,annual earnings of not lessthan fifty-two (52)the average weekly earningsfor the past twenty-four months worked " 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the strike settlement agreement, and acceptedRespondent's further offer of an interim agreementas to both substance and negotiating procedure asoutlined in the rescision notice, namely: that theterms and conditions of employment which were thenin effect as set forth in the June 22, 1966, draft,including the procedures described therein for thehandling of grievances but not the union-securityprovisions,would remain unaltered in the absenceof prior notice and opportunity to bargain beingafforded to the Union.The record shows that Respondent thereafter, com-mencing on or about June 26, 1967, served noticeon the Union that it would be contemplating theinstitution of "certain changes" in the terms andconditions of employment set forth in the June 22,1966, draft. On August 30, 1967, Respondent submit-ted a contract proposal to the Union. It contained10 specific proposals,noneofwhich concernedchanges in the grievance and arbitration procedures,and incorporated by reference the June 22, 1966,draft, to the extent it was not in conflict with thespecific proposals. The Union and Respondent dis-cussed the Respondent's proposals but no agreementresulted.There was no discussion of the proceduresfor handling grievances. Subsequently, on March 13,1968, Schnabel submitted a proposed agreement toRespondent under which Respondent would continuecontributions to the pension and welfare fund oftheUnion.TheMarch 13, 1968, proposal neverbecame an agreement.On the basis of all the foregoing, we find thatalthough Respondent's letter of April 3, 1967, effec-tively terminated the April 18, 1966, collective-bar-gaining agreement, it also constituted notice that vari-ous terms and conditions of employment, asenumerated in that letter would continue in effectas terms or conditions of employment, as well asnotice that the procedures for handling grievancesset forth in the June 22, 1966, proposal would befollowedbyRespondent.'Further,theletterannounced that Respondent would negotiate priortomaking any changes in the matters mentioned,and Respondent did in fact generally do so. According-ly, in view of the Union's acquiescence and acceptanceof the statements in that letter, as revealed by itssubsequent conduct, we find that in April 1967 theparties had come to an interim agreement, includinga specific understanding that the grievance and arbitra-tionmachinery would continue in effect unless and'For reasons fully stated by the Trial Examiner we reject Respondent'scontention that only those procedures for handling grievances short ofarbitrationwere continued in effect The consensually based arbitrationprocedure was an integral part of those grievance procedures as theTrial Examiner properly founduntilopportunity had been afforded to negotiateregarding any proposed changes therein. In thesecircumstances,we find that the Respondent's July22, 1968, notification that it would no longer recognizethe arbitration procedure, without having extendedto the Union an opportunity to discuss this change,constituted a violation of its previously acknowledgedduty to negotiate. Accordingly, we find Respondent'sconduct violative of Section 8(a)(5) and (1) of theAct.'THE REMEDYHaving found that Respondent has violated Section8(a)(5) and (1) of the Act under the circumstancesherein by unilaterally changing the grievance andarbitration procedures, or other terms and conditionsof employment, without first giving notice and oppor-tunity to bargain with respect thereto to the Unionas collective-bargaining representative of the employ-ees,we shall order the Respondent to cease anddesist from engaging in such conduct and to takecertain action designed to effectuate the policies ofthe Act. Accordingly, the Trial Examiner's Conclu-sions of Law and the Recommended Order and recom-mended language in the Notice to Employees aremodified as follows:AMENDED CONCLUSIONS OF LAW1.Delete paragraph 4 of the Trial Examiner'sConclusions of Law and substitute therefor the follow-ing paragraph:4.Respondent has refused to bargain with theUnion since July 22, 1968, in violation of Section8(a)(5) and(1) of theAct byunilaterally eliminatingthe agreed-upon arbitration procedure,without havingafforded the Union an opportunity to negotiate withrespect thereto.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Baord adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below,and hereby orders that the Respondent, Taft Broad-casting Company WDAF AM-FM-TV, Kansas City,Missouri, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete paragraphs 1(a) and 1(b) of the Recom-mended Order and substitute the following:'Under our view of this case,it is irrelevant whether, absent specificagreement, arbitration procedures do or do not survive the expirationof a contract,CfTheHilton-Davis Chemical Company Divisionof SterlingDrugInc , 185 NLRB No 58 TAFT BROADCASTINGCOMPANY205"Unilaterally eliminating the procedure for arbitra-tionunder the existing terms and conditions ofemployment without first giving notice to, and bar-gaining with, American Federation of Television andRadio Artists, AFL-CIO, Kansas City Local, withrespect thereto."2.Delete paragraphs 1 and 2 of Appendix andsubstitute the following:WE WILL NOT refuse to bargain with AmericanFederation of Television and Radio Artists, AFL-CIO, Kansas City Local, by eliminating the arbi-trationprocedure we have with it by takingaction unilaterally to eliminate the procedurefor arbitration.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'JAMES F. FOLEY, Trial Examiner: This case was broughtbefore the National Labor Relations Board (herein calledthe Board) under Section 10(b) of the National LaborRelationsAct, as amended (herein called the Act), 61Stat. 136, 76 Stat. 579, against Taft Broadcasting CompanyWDAF AM-FM-TV (herein called Respondent) by a com-plaint issued September 26, 1969, and an answer to thecomplaint filed October 14, 1969. The complaint is premisedon a charge filed August 2, 1969, by American Federationof Television and Radio Artists, AFL-CIO, Kansas CityLocal (herein called the Union).It is alleged in the complaint that on and after July22, 1968, Respondent has refused to bargain collectivelywith the Union, in violation of Section 8(a)(5) and (1)of the Act, in that it unilaterally, and without first affordingthe Union the right to negotiate, rescinded and abrogatedthe existing procedures for arbitration, by denying thatthe duty to arbitrate survived the expiration of a priorcollective-bargaining agreement between the parties. GeneralCounsel also alleged in the complaint that the Union isthe collective-bargaining representative of a unit of employ-ees consisting of all nonsupervisory radio and televisionannouncers,newscasters, sportscasters,floormanagers,director-coordinators, and all other nonsupervisory talentor artists employed by Respondent at its facilities in KansasCity,Missouri, and that the unit excludes the news director,assistant news director, farm director, production manager,and all other employees and supervisors as defined inthe Act.Respondent in its answer denied the alleged refusal tobargain. It admits the Union is the collective-bargainingrepresentative of its employees as described in thecomplaint with the exception of director-coordinators.'Errors in the transcript have been noted and corrected it is notnecessary to rule on Respondent's motion to strike references to rejectedexhibits in General Counsel's brief or General Counsel's opposition tomotion See fns 3 and 5A hearing on the complaint and answer was held beforeme on November 24 and 25 and December 9 and 10,1969, in KansasCity,MissouriThe parties were affordedan opportunity to present evidence,make oral argument,and file briefs. Briefs were filed by General Counsel,Respondent,and the Union,as Charging Party, after theclose of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTDuring the calendar year 1968,Respondent,a part ofa Delaware corporation with radio and television broadcastfacilities in several States of the United States, with principalofficeand place of business in KansasCity,Missouri,is engaged in commercial radio and television broadcastingfrom KansasCity.During the calendar year 1968, it hada gross income from sales in excessof $100,000 and$50,000was from customers located outside the State of Missouri.During the same period,Respondent purchased interstatenews at a cost in excess of$10,000 and broadcast materialsand rental films with a value in excess of $5,000 fromsources outside the State of Missouri. I find that Respondentisan employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssuesIt isundisputed that on July 3, 1968, David H. Schnabel,executive secretary of the Union, requested Nick Bolton,vice president and manager of Respondent's WDAF Radio,to submit to arbitration two issues between the Unionand Respondent involving the termination of announcerMartin Gray, and an annual earnings guarantee for artistswho returned to work after a strike ending April 18,1966.Bolton denied his request in a letter of July 22,1968. In the letter Bolton stated that the duty to arbitratearose from a contract, and at that time there was noexecuted document in effect between the Union andRespondentcontainingan agreement to arbitrate.The issues to be resolved are-Was there a contract in effect at the time of therequest and denial?If so, was the refusal to arbitrate contrary to thecontract, and a violation of Section 8(a)(5) of theAct?If the contract had expired or was no longer in effectdid the duty to arbitrate under the contract survivethe demise of the contract?Is arbitration a condition of employment and a manda-tory issue of bargaining which may not be changedunilaterally even if the contract is no longer in effectwithout violating Section 8(a)(5) of the Act? 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDB The Evidence, Contentions,and Discussiontion and requests a meeting with the Company at 2:00p.m.,Wednesday, July 10, 1968, for the purpose of selectingan arbitrator."In a letter dated July 22, 1968, Bolton replied to Schnabelby acknowledging his letter of July 3, 1968, in whichhe requested a meeting to select an arbitrator to heara "grievance" arising out of the termination of MartinGray and another arising out of an annual earnings guaran-tee.Bolton then stated that "The request contained inyour letter is denied " In a separate and concluding para-graph, Bolton stated:As you know, the duty to arbitrate arises out ofa contract. There is no executed document betweenyour organization and our stations containing an agree-ment to arbitrate.Following the expiration on September 30, 1965, of acollective-bargaining contract executed on July 1, 1963,between a predecessor of Respondent and the Union, andits extension until December 4, 1965, by agreement betweenthe Union and Respondent, and a strike from December12, 1965, to April 18, 1966, the Union and Respondentreached a collective-bargaining agreement on April 18, 1966.Itwas reduced to writing, and was signed on April 18,1966 It bore a termination date of March 31, 1969 Thisagreement terminated the strike. It not only containedstrike settlement provisions, but also contained most ofthe provisions of the contract that expired on September30, 1965. These latter provisions were incorporated in thecontract either by a restatement of them or by reference.It contained a complete statement of wages, hours, workingconditions, and other terms and conditions of employment.It is undisputed that its terms were placed in effect andcarried out after being signed by the Union and RespondentBolton testified that it was implemented after being signed.The dictionary meaning of the word is carved out orplaced in effect. Reference was made in the hearing tothe April 18, 1966, agreement as a strike-settlement agree-ment.While among other things it was intended to endthe strike, it was not limited to only that objective Thereisnothing in the agreement that it was so limited. Noris there anything in this contract, directly or indirectly,that it would be effective only temporarily, or replacedby another contract. Bolton, who was one of Respondent'snegotiators, testified that it was for 3 years.Respondent contends that the April 18, 1966, agreementwas never executed because although it was signed onbehalf of the Union by Sanford I. Wolff, a Chicago,Illinois,attorney who negotiated it on behalf of the Union withrepresentatives of Respondent, it was never ratified bythe National Board of American Federation of Televisionand Radio Artists, AFL-CIO, called AFTRA, evidencedby its being signed by the executive secretary of the NationalBoard.Wolff had inserted the words "Subject to approvalof Natl. AFTRA" under his signature in the agreement.The 1963 contract to which Respondent became a partyby successorship contained the provision that it had tobe ratified in writing by the National Board of AFTRAevidenced by the signature of the national executive secretaryof AFTRA. This provision is not in the April 18, 1966,agreement.The constitution of the Union in effect onApril 18, 1966, provided that the Union "shall never takeOn February 2, 1968, Respondent terminated announcerMartin Gray from the staff of WDAF-Radio. On March4, 1968, David Schnable, executive secretary of the Union,sent a letter to Nick Bolton, vice president and generalmanager of WDAF-Radio, in which he stated that Respond-ent laid off Gray and failed to recall him when it subsequent-ly increased its announcing staff, in disregard of Gray'sseniority, and used a new method for the computationof Gray's accrued vacation that resulted in a substantialreduction in Gray's accrued vacation benefits. Schnabelstated that the layoff, failure to recall, and computationof accrued vacation, were illegal unilateral changes in wages,hours, and conditions of employment. He remarked thathe was sure it was not coincidental that the changes occurredin connection with Gray's employment, as Respondent hadlong harbored animosity toward Gray because of his strongsupport of the Union. Schnabel demanded in the letterthatGray be immediately reinstated and reimbursed forlosses in wages and for other damage he had sufferedBolton replied in a letter of March 22, 1968. He statedthatGray was terminated when the station discontinuedthe live all-night show for which he was announcer. Boltonthen stated that no announcer had been hired since Graywas terminated. He admitted that there was an error of2 days in the computation of Gray's accrued vacation,and that a check had been forwarded to Gray in paymentfor the additional 2 days. He denied Respondent had animos-ity toward Gray or anyone else for support of the Unionor anysimilarorganization, and concluded with the state-ment that the demand for Gray's reinstatement was denied.Schnabel in a letter dated May 14, 1968, questionedBolton's statement that no announcer had been hired subse-quent to Gray's termination, and also questioned Respond-ent'srevised computation of Gray's accrued vacation Schna-bel stated that an announcer by the name of Mark Fosterwas not with Respondent on February 2, but had beenemployed by Respondent since shortly after that date Ina letter dated June 14, 1968, Bolton replied that Fosterhad been hired prior to February 2, and asserted thatthe revised computation of Gray's vacation time was accu-rate.In a letter dated July 3, 1968, Schnabel stated to Boltonthat while Respondent was obligated to an annual earningsguarantee for artists who returned to work following thetermination on April 18, 1966, of the strike against the"Station," he "must conclude" from Bolton's letter of July1,1968, that Respondent did not intend to voluntarilyhonor this obligation,' and "must conclude" from Bolton'sletter of June 14, 1968, that Respondent did not intendto voluntarily comply with its obligation to adhere to seniori-ty in connection with Gray's termination and rehiring fol-lowing his termination. Schnabel then stated that it seemedapparent that the Union and Respondent would not beable "resolve grievances concerning these two matters and,therefore, AFRA does hereby submit said issues to arbitra-'Bolton's letter of July 1, 1968,is not in evidence TAFT BROADCASTING COMPANYany action, which, in the opinion of the National Boardis injurious to any other local or detrimental to the interestsof the federation, nor shall this local enter into any contractsor understandings on behalf of its members or issue rulesor regulations governing working conditions or minimumcompensation without the approval of the National Board."There is no evidence that the National Board consideredtheApril 18, 1966, agreement to be detrimental to theinterestsof any other AFTRA local or that the NationalBoard issued any communication, oral or written, expressingdisapproval of the April 18, 1966, agreement. There isno evidence that the members of the Union or the officialsof the Union objected to the agreement because it wasnot ratified by the national board of AFTRA. James R.Willard, an attorney representing Respondent, who alongwith Bolton and Bob Worthington, manager of WDAF-TV, negotiated the April 18, 1966, agreement for Respond-ent, testified that Attorney Wolff was an attorney for Nation-alAFTRA, and had come to Kansas City to participatein the negotiations for the agreement. According to Willard,when Wolff affixed his signature to the agreement in hispresence, he said "I am here for the local, this will haveto be ratified, you understand that," and at that timewrote under his signature "Subject to approval of Natl.AFTRA."On August 2, 1968, the Union fileld the unfair laborpractice charge on which the complaint in this proceedingispremised It alleged a violation of Section 8(a)(1), (3),and (5) of the Act by Respondent by unilaterally changingconditions of employment in connection with the termina-tion of Martin Gray, in refusing to compute and paymoneys due certain employees as guaranteed annual earn-ings, and in refusing to furnish the undersigned labor organi-zation with earnings information relating to annual earningsguarantees.In the course of the investigation of the charge, theRegional Office representatives acquired the evidence thaton April 3, 1967, Attorney Willard stated in a letter toSchnabel that since a reasonable length of time had elapsedsince the polished draft of the April 18, 1966, agreementwas submitted on June 22, 1966, to Schnabel for signatureon behalf of the Union without acceptance by him, theproposals contained therein were withdrawn, "and we arerescinding any understanding or agreement between thepartieswhich may have been reached on April 18, 1966,as reflected in the draft of June 22, 1966." Schnabel testifiedat the hearing that he did not sign the June 22, 1966,draft because it varied from the April 18, 1966, agreement.Provisions of the June 1966 draft proposal vary from theApril 18, 1966, agreement in some respects in regard toboth substantive and procedural mattersThere were two remaining paragraphs in Willard's letterof April 3, 1967, on which the Respondent relies. Theyare asfollows-For your information and the information of theaffected employees, it is our intention to continuein effect the wages, hours and other conditions ofemployment presently in effect as fully set forth inthe draft of June 22, 1966, and we will continuehandling any grievances that may apse in accordance207with the procedure set forth therein. There can, ofcourse, be no enforcement of the union secunty provi-sionWe do not by this letter attempt or purport towithdraw recognition from your union as the exclusivebargaining representative of our employees in anappropriate unit, and we are prepared to negotiatewith you in good faith in order to reach a satisfactorycollective-bargaining contract. In the meantime, if wefeelany change is desirable which may affect thepresent wages, hours, and working conditions of ouremployees,we will advise you in advance so thatyou will have the opportunity to negotiate on thembefore any change is made.'The Union and Respondent bargained to an impasse byDecember 4, 1965, when the 1963 contract andats extensionexpired.On December 4, 1965, the Respondent placedineffect unilaterally changed working conditions. Thechanges had been negotiated with the Union in the collective-bargaining negotiations that took place up to December4.The unilateral action was the subject of a charge ofan 8(a)(5) violation by the Union and a complaint issuedby the General Counsel. The Board dismissed the complaint,holding that the parties had bargained to a legal impasse,and the Respondent had a legal right to place the changesin effect unilaterally. It stated that notice to the Unionwas not required as the Respondent had placed the Unionon notice by its bargaining before the impasse to havethe changes incorporated in a new contract, and nothingwould be gained by further discussion of them.4In the letter of April 3, 1967, Willard appears to havefollowed the theory of Respondent's unilateral action afterthe expiration of the 1963 contractand its extension onDecember 4, 1965,in his announcingthat the refusal oftheUnion in the period from June 22, 1966, to April3, 1967, to sign the June 22, 1966, polished draft of theApril 18, 1966, agreement meant that the Union and theRespondent had bargained to an impasse on a new contract,and, therefore, it was withdrawing its June 22, 1966, contractproposal, and further stating that by unilateral action itwould continue in effect the wages, hours, and other condi-tions of employment then in effect, except union security,and continue to handle grievances in accordance with theprocedure in section I, article VII, of the June 22, 1966,polished draft of the April 18, 1966,agreement.'Apparently,'IrejectedG C Exhs 28 and 29 for the reason they were notrelevant to the issues before me Upon reconsideration of these exhibits,Ifind them to be material and relevant, and vacate and set aside myruling, and receive the exhibits in evidence'TaftBroadcasting Co, WDAFAM-FM TV,163 NLRB 475'There is an issue as to the meaning of the words that Respondentwould continue to handle grievances in accordance with the procedureset forth in the June 22, 1966, draft Respondent contends Willardwas referring to grievance procedure only and not arbitration procedurewhen he referred to procedure General Counsel and Union contendthat the reference to procedure was a reference to the procedure forarbitration as well as the procedure for grieving in the draft, and thenotice in the letter was notice that Respondent would continue to handlegrievances as set out in the full procedure in section 1, article ViI,of the draft, which included arbitration Respondent presented evidenceto show that prior to Schnabel's request of July 3, 1968, there wasonly one grievance,and that was under the 1963 agreement when apredecessor and not the Respondent was owner General Counsel offered 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Willard wrote the April 3, 1967, letter, he reliedon Respondent's theory that the April 18, 1966, agreementwas never in effect since it had not been ratified by theNational Board of AFTRA, and, therefore, no contractwas in effect when he wrote the letter.The June 22, 1966,draft contains the provision of the 1963 agreement requiringratification by the National Board of AFTRA evidencedby the signature on the contract of the executive secretaryof the International of AFTRA. As statedsupra,this provi-sion is not in the April 18, 1966, agreement, althoughitwas in the 1963 agreement. It is undisputed that theprovisions of the April 18, 1966, agreement had been fol-lowed at least until the date of Willard's April 3, 1967,letter.At the hearing in this proceeding, Bolton testifiedthat the wages, hours, working conditions, and other termsand conditions of employment in effect at the time ofthe hearing were those contained in the April 18, 1966,agreement.In a letter dated August 1, 1967, to one Edward Muscare,Schnabel stated that there was not in effect between theUnion and Respondent a signed collective-bargaining agree-ment under which membership in AFTRA was requiredas a condition of employment. Schnabel, who is not alawyer, apparently acceptedWillard's notice in his April3, 1967, letter that no contract existed between the Unionand Respondent. On August 30, 1967, Respondent submitteda contract proposal to the Union It contained 10 specificproposals, and incorporated by reference the June 22, 1966,draft, to the extent it was not in conflict with the specificproposals.The Union and Respondent discussed theRespondent's proposal but no agreement resulted. No refer-ence was made to the provision in the June 22, 1966draft covering grievance and arbitration procedure, althoughitwas incorporated in the August 30, 1967, proposal.On June 26, 1967, Respondent had requested the Uniontomeet to discuss changes in the wages, hours, terms,and conditions in effect, presumably without a contractbut contained in the June 22, 1966, draft proposal. OnMarch 13, 1968, Schnabel submitted a proposed agreementtoRespondent under which Respondent would continuecontributions to the pension and welfare fund of the Union.The March 13, 1968, proposal never became an agreement.Schnabel again acted on his understanding from Willard'sletter that no contract was in effect.two letters, dated October 14 and November 5, 1965, by SchnabeltoRespondent (G C Exhs 22 and 26), and Bolton's reply letters,each dated November 9, 1965 (G C Exhs 23 and 27), to show thattherewere more than one grievance Schnabel, in his letters, set outcertain rights which the Union considered certain employees had underthe 1963 agreement Bolton's reply letters contained only the words,"Grievance denied" Schnabel's letters contained no clue of any kindthat they were written grievances The word grievance was not used,and no reference was made to it in the language used in Schnabel'slettersThe contents of the letters do not constitute written grievancesBolton is not a lawyer The word grievance is a term in common usageas a synonym for complaint The word "grievances" was used in Bolton'sletter as a word in common use meaning complaints, and not as alegal term contained in the 1963 contract by which the Respondentgave its reply to a grievance filed by the Union pursuant to the 1963contract For these reasons, I rejected General Counsel's offer on objectionof Respondent I find there is evidence of only one written grievancefiled by the Union with the employer, and that was when a predecessor,and not Respondent, was the employer and a party to the 1963 agreementRespondent contends that Willard's statement in his April3, 1967, letter, that Respondent would continue handlingany grievances in accordance with the procedure in theJune 22, 1966, draft, was notice that while it would continueto process a grievance by following the grievance procedurein section I, article VII, of the June 22 draft, it wouldno longer submit a grievance to arbitration. Respondentargues that by affirmatively disclosing that prior grievanceprocedure would be available, but remaining silent aboutavailability of prior arbitration procedure, it was disclosingthat it would not arbitrate, and that the arbitration procedurein the contracts and the June 22 proposal was not includedin the procedure Willard stated in the April 3 letter thatRespondent would follow. As statedsupra,General Counseland Union argue that this meaning cannot be gleanedfrom Willard's April 3 letter, but if it could, it disclosesthatRespondent was changing a term or condition ofemployment unilaterally which survived a contract, andwhich may not be changed unilaterally without violatingSection 8(a)(5) of the Act.The grievance and arbitration procedure contained insection I, article VII, of the June 22, 1966, draft, is thesame as the procedure for grievance and arbitration proceed-ings in section I, article VII, of the 1963 contract, whichexpired on September 30, 1965, and in paragraph 8 ofthe April 18, 1966, agreement, incorporated by referencefrom section I, article VII, of the 1963 contract Thecaption of the grievance procedure and arbitration procedurein all of the documents is "Grievance Procedure and Arbitra-tion."The opening paragraph of article VII states whatmay be grieved and arbitrated, and there follow four subsec-tions.Subsection (a) deals with the presentation by an employeeof an oral grievance to the department head, and theattempt by the latter to dispose of the grievance. Subsection(b) deals with the reduction of the grievance to writingby the Union if not disposed of by the procedure in subsec-tion (a) and its presentation to Respondent by the Union,and the meeting of the Union and Respondent to attemptto dispose promptly of the grievance by agreement. Subsec-tion (c) provides that if the grievance is not settled bythe procedure in subsection (b), it shall be consideredclosed unless the Union requests in writing that it besubmitted to arbitration. Subsection (d) begins with thelanguage that "Upon receipt of the notice of taking agrievance to arbitration, the parties will meet as soon aspossible for the purpose of selecting an Arbitrator." Therefollows the procedure for selecting an arbitrator, for thearbitration hearing and for the disposition of other mattersattendant on the arbitration. In this procedure referenceismade to the delivery of the decision of the arbitratorinwriting as soon as reasonably practicable "followingthe hearing or other submission of the grievance."I is clear from the contents of subsections (a), (b), (c),and (d) of article VII of section I of the June 22, 1963,draft, and the same provision in the 1963 and April 18,1966, contracts, that the grievance is considered to behandled when it is processed by the arbitration procedureas well as by the grievance procedure and by the presentationof it directly by the employee to the department head.The language of the procedure in the provision for grievance TAFTBROADCASTING COMPANY209and arbitration in the contracts and the contract draftconsidered alone discloses that the language in the April3, 1967,letter,that "we will continue handling any grievancethat may arise in accordance with the procedure set forththerein"refers to the processing of the grievance underboth the grievance and arbitration procedure. There isno reference to grievance procedure in the letter Thereisonly a reference to "grievances"and the procedure forprocessing them The provision in the contracts and contractdraft is a procedure for both grieving and arbitrating,and the grievance is handled by grieving it and arbitratingit.Willard testified that he intended to convey to theUnion in his April 3 letter, that-only the grievance procedurein the grievance and arbitration provision would be followed.The Union never responded to the April 3, 1967, letter.As stated, the Union contends that it understood the lettertomean that the Respondent would continue to handlegrievances in accordance with the complete procedure inthe June 22, 1966, draft, and never understood it to meanthat Respondent would not submit a grievance to arbitration.Willard testified he was aware of the issue in the caseofHeart of America Meat Dealers Association,168 NLRBNo. 110, involving the employer's dropping of grievanceand arbitration after the expiration of the contract, andintended to give notice as the employer did in that caseHowever, the employer there notified the Union that thegrievance and arbitartion provisions would be dropped.The employer's notice in that case is clear and unmistakable.In the letter of April 3, 1967, Willard, in view of thelanguage he used and the language of the grievance andarbitration provision in the contracts and contract draft,could well be stating that Respondent would continue tohandle grievances by grieving and arbitrating them. Theuse of the word"continue"further supports the positionthat he gave notice that the complete procedure for disposingof a grievance would be continued.On September 11, 1969, the General Counsel determinedthat the only litigable issue in the charge and in the resultsof the investigation of the charge was whether Respondentviolated Section 8(a)(5) and(1) of the Act,in refusingon July 22,1968, and thereafter,to arbitrate the issuesof Martin Gray's termination and guaranteed earnings forartistswho returned to work following the end of thestrike ending April 18, 1966, on the ground that therewas no duty to arbitrate because there was no executedagreement between it and the Union containing an agreementto arbitrateThe complaint was issued on September 26,1969, in which it was as alleged that Respondent violatedSection 8(a)(1) and(5) of the Act on July 22, 1968, andthereafter in that it unilaterally and without first affordingthe Union the right to negotiate, rescinded and abrogatedthe existing procedures for arbitration by denying that theduty to arbitrate survived the expiration of a prior collective-bargaining agreement between the Respondent and theUnion. General Counsel in determining the merits of thecharge on September 11, 1969, assumed that there was,merit to the representation of Respondent in the course ofthe investigation of the charge that no contract was in effectbetween the Union and the Respondent when Respondentmade the refusal of July 22, 1968. It also assumed that thewages, hours, working conditions,and other conditions ofemployment in effect on July 22, 1968, without a contractwere those contained in the June 22, 1966, contractproposal, including the arbitration procedure whichRespondent represented to the Regional Office it did notcontinue on and after April 3, 1967. The General Counselmade reference to the Board's decision inBethlehem SteelCo .136 NLRB 1500, enfdsub nom Industrial Union ofMarine and Ship Building Workers of America vN LR B, 320 F.2d 615 (C.A. 3), cert denied 375 U.S. 984,inwhich it held that the grievance procedure was amandatory subject of bargaining and survived theexpirationof a contract and could not be changedunilaterally.To the General Counsel, the grievanceprocedure referred to in that case included the arbitrationprocedure as it was the fourth step of the grievanceprocedureANALYSIS, FINDINGS, AND CONCLUSIONS OF LAW ANDFACTRespondent admits that on July 22, 1968, it refusedto arbitrate the termination of Gray and guaranteed annualearningsfor strikers who returned to work after the strikethat terminated on April 18, 1966, as requested by theUnion, on July 3, 1968, and that its answer to the Union'srequest that they meet to select an arbitrator was thattherewas no executed document in effect between theUnion and Respondent containing an agreement to arbitrate.It is undisputed that the 1963 contract, to which Respond-ent was bound as a successor to the owner who signedit, expired on September30, 1965,and its extension terminat-ed on December 4, 1965.Respondent contends that theApril 18,1966, agreement was never legally executed becauseitwas not ratified by the National Board of AFTRA,and in any event was only a temporary agreement tobe replaced by a permanent and binding contract. Thispermanent contract, according to Respondent, was to bethe June 22, 1966, draft prepared by the Respondent.Schnabel refused to sign the June 22, 1966,draft becauseit varied from the April 18, agreement.On April 3, 1967, Respondent withdrew its June 22,1966, proposal,since the Union did not sign it in theinterim between June22, 1966, and April 3, 1967. Itcontends there was no contract on April 3, 1967. Respond-ent's position is that the duty to arbitrate in a contractdoes not survive the expiration of the contract.It is nota term or condition of employment which is a mandatoryissue of bargaining that survives the expiration of the con-tract, and may not be changed unilaterally.Respondent argues that on April 3, 1967, after a legalimpasse on the signing of the June 22, 1966, draft, andon the efforts of the Union and Respondent to negotiatea contract, it placed in effect by Willard's letter of thatdate, the wages,hours, working conditions, and other termsand conditions of employment then in effect, minus unionsecurity.According to Willard's letter, they were reflectedin the June22, 1966,contract proposal.Itargues thatbyWillard's letter it also placed in effect the grievanceprocedure, in article VII, section I, of the. June 22, 1966,draft,but not the arbitration procedure of that articleVII.Respondent further defends by saying that even ifitspurported action of scuttling the arbitration procedure 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDon April 3, 1967, was a unilateral change in a term orcondition of employment and illegal, this act occurredprior to 6 months of the filing and service of the chargein this proceeding, and is not litigable in the Board proceed-ing by reason of Section 10(b) of the Act. It may notbe connected with its refusal of July 22, 1968.Ifind no deficiency in the April 18, 1966, agreement.It contains the wages, hours, working conditions, and otherterms and conditions of employment that have been ineffect sinceApril 18, 1966 They were still in effect atthe time of the hearing although this April 18, 1966,agreement expired on March 31, 1969. This terminationdate is contained in the agreement. This agreement containsthe grievance and arbitration procedure that was in the1963 agreement. I find that this agreement was in effecton July 3, 1968, when the Union requested Respondentto arbitrate the issues of Gray's discharge and guaranteedannual wages for the strikers, and Respondent's refusalon July 22, 1968, on the ground that no executed documentwas in effect containing an agreement to arbitrate. Thereis nothing in the contract to identify it as merely a temporaryagreement to be replaced by another contract.Ifind no merit in the Respondent's position that theApril 18, 1966, agreement was never effective because itwas not validly executed in that it was not ratified bythe national board of AFTRA evidenced by the signatureon the agreement of the executive national secretary ofAFTRA. There is a provision in the 1963 agreement thatrequires this ratificationHowever, the April 18, 1966,agreement does not contain this provision. Respondent relieson a provision in the constitution of the Union providingthat the Union may not take any action which in theopinion of the National Board is injurious to any otherlocal,or detrimental to the interests of the federation,or enter into any contracts without the approval of theNational Board. There is not a scintilla of evidence thattheNational Board of AFTRA had an opinion that theApril 18, 1966, agreement was or is detrimental to theinterests of any other local of AFTRA, or evidence thatthe agreement lacked the approval of the National Boardof AFTRA.The April 18, 1966, agreement brought about the termina-tion of a long strike from December 12, 1965, to April18, 1966, and provided wages, hours, working conditions,and other terms and conditions of employment that werein effect not only from April 18, 1966, to its terminationonMarch 31, 1969, but were still in effect at the timeof the hearing in November and December 1969. No objec-tion to the April 18, 1966, agreement was raised by eitherthe rank-and-filemembers of the Union or the officialsof the Union. The only objection or claim against itsvalidity is raised by Respondent to escape any legal conse-quences that may flow from its refusal to arbitrate onJuly 22, 1968 It was satisfied to operate in accordancewith its provisions to bring about the end of the strike,and to give effect to its provisions until April 3, 1967,and thereafter, although minus union security, and purport-edlywithout the mantle of a contract, and arbitrationThere was approval in fact. The constitutional provisionrelied on by Respondent to support its claim of invalidityof the April 18, 1966, agreement,is inthe Union's constitu-tion and not in that of the International of AFTRA. TheUnion included it in its constitution unilaterally and couldwaive it unilaterally. There could be color of merit toRespondent's position if the provision on which it claimsinvaliditywere in the constitution of the International,and the Union were chartered by the International withthe condition of compliance with the International's consti-tution, including this particular provision. This is not thecase here. The Union had authority to bind itself anditsmembers through its representatives, and the Union'srepresentative had apparent authority to act on behalf oftheUnion. Its rules for governing its affairs may notbe used by Respondent to defeat a collective-bargainingcontract, an integral part of the national labor policyexpressed in the Act 6The national labor policy expressed in the Act is thesubstitution of collective bargaining and voluntary settlementof grievances for industrial disputes to achieve peace betweenlabor and management.Collectivebargaining means negotia-tions between the employer and the majority representativefor a contract, reaching agreement on a contract, reducingit to writing, signing it, complying with it, and changingitonly by mutual agreement in accordance with Section8(d) of the Act. The Board and courts, in enforcing thepolicy of the Act, favor collective-bargaining contracts,not their absence or termination by unilateral or subtlemeans.'The Respondent's withdrawal on April 3, 1967, of itsmore polished draft of June 22, 1966, of the April 18,1966, agreement, did not have the effect of terminatingthe April 18, 1966, agreement. The April 18, 1966, agree-ment merely remained unpolished. The absence of anyattempt by the Union to negotiate the withdrawal byRespondent of the June 22, 1966, draft did not resultin the demise of the April 18, 1966, agreement. Schnabel,the Union's representative was misled by Willard's represen-tation in the letter, or disclosed by the letter, that theApnl 18, 1966, agreement was no longer in effect.'A refusal to arbitrate in the presence of an obligationto do so under a contract is not a violation of Section8(a)(5) of the Act The remedy, if any, is obtained underSection 301 of the Act.' Here, however, Respondent didmore than refuse to arbitrate on July 22, 1968 It attemptedto scuttle unilaterally the arbitration machinery in the April18,1966, contract. It did this by relying on action itpurportedly took on April 3, 1967, on the premise thatno contract was in effect, to drop arbitration as a means6SeeNL R B. v WoosterDivisionof Borg-Warner Corp,356 U S342, affg 113 NLRB 1288'Sections1,8(a)(5), 8(d),201 and 301 of the Act, HJ HeinzCo v NLRB,311 U S 514, affg 10 NLRB 963,NLRB v WoosterDivisionof Borg-Warner,356 US 342,N.LR B v Sands Mfg Co,306 U S 332, 342,NL.R B v Highland Park Mfg Co,110 F 2d632 (C A 4), enfg 12 NLRB 1238,NLRB. v Lion Oil Co,352US 282, affg 109 NLRB 680,Milk, Ice Cream Drivers, and DairyEmployees, Local No 783,147 NLRB 264"SeeDuncan Foundry and Machine Works, Inc,176NLRB No31 (TXD)Textron Puerto Rico,107 NLRB 583,SucesionMario Mercado EHyos,161NLRB 696,Central Illinois Public Service Co,139 NLRB1407, 1419, affd 324 F 2d 916 (CA7),Hortex Mfg Co,147 NLRB1151 (1964), affd 343 F 2d 329 (C A D C) TAFT BROADCASTINGCOMPANY211of handling grievances. As I have found, the April 18,1966, agreement was in effect until March 31, 1969.`°The Procedure for handling grievances in that agreementwas for arbitrating as well as grieving. By relying on theaction it purportedly took on April 3, 1967, to supportits position that no executed document was in effect contain-ing an agreement to arbitrate, Respondent attempted tochange unilaterally the procedure in the then existing con-tract for handling or processing grievances.Local No. 611,InternationalChemicalWorkersUnion,AFL-CIO, andPurex Corporation Limited,123 NLRB 1507, 1508."Respondent then argues that its action on April 3, 1967,occurred more than 6 months prior to the filing and serviceof the August 2, 1968, charge, and the Board is estoppedfrom considering it in this proceeding under the SupremeCourt'sdecision inLocal Lodge 1424, LA M [Bryan MfgCo ] v N L RB, 362 U S 411 There the employer signeda contract with a minority union earlier than the 6 monthsprior to the filing and service of the charge. This earlieraction of employer could not be considered as part of theconduct alleged to be a violation. This case, however, isinapposite. I find that when Willard stated in his April 3,1967, letter that Respondent would continue to handlegrievances in accordance with the procedure in section I,articleVII, of the June 22, 1966, draft, he stated thatRespondent would continue to arbitrate grievances as wellas grieve them.The procedure in the draft for handling grievances provid-ed for oral presentation by the employees directly to thedepartment head; then reducing them to writing by theUnion, if not settled, and its presenting them to Respondent,followed by their meeting and consideration of the grievancesin an attempt to settle them by agreement, and if unsettled,to submit them to arbitration upon request of the Unionand the disposition of them by an award of an arbitratorselected by the Union and Respondent. This award wouldbe finalThe procedure in section I, article VII, of the June22, 1966, draft, is identical with the procedure for grievingand arbitrating in paragraph 8 of the April 16, 1966,agreement, and section I, article VII, of the 1963 expiredcontract.Willard did not state in his letter that the grievanceprocedure in the contract proposal for handling grievanceswould be followed in handling grievances He stated thatthe procedure in the contract proposal for handling griev-ances would be followed. This procedure is a procedurefor grieving as well as a procedure for arbitrating, and10The evidence of what Respondent did on April 3, 1967, whatthe Union understood it did, and discussion and analysis of what wasallegedly done, and understood to be done, are set outsupra.It isnot necessary to repeat it in detail here" In this case, the Board relied onTextileWorkers Union v LincolnMills,353 U S 448, 453, andNLRB v Knight Morley Corp,251F 2d 753, 759-760 (C A 6), enfg 116 NLRB 140, cert denied 357U S 927, in which was held that the expiration of the collective-bargainingagreement did not relieve the employer-respondent of its contractualduty to arbitrate grievances that arose during the contract's existenceThe Board held inKnight Morleythat upon the expiration of the contractthe unsettled grievances returned to the general area of bargaining TheSixth Circuit disagreed InLocal No 611, International Chemical WorkersUnion, supra,the Board stated it would follow the Sixth Circuit's decisioninKnight Morleyis the procedure in effect for handling grievances underthe April 18, 1966, contract, and the 1963 expired contract.The Union would understand Willard's language to havethis meaning under any reasonable consideration and under-standing of it.It ispossible thatWillard intended to limitthe handling of grievances to the procedure for grievingonlyBut if he did, he did not so state in his letterof April 3, 1967, nor did he give notice to the Unionof such intention by his letter.The most that could be helpful to Respondent's positionis a finding that thereis anambiguity in Willard's statementin the April 3 letter. But the national labor policy expressedin the Act favors arbitration, and presumptions favor theretention of it rather than the discontinuance of it 'Z Termina-tion of it should have been expressed in clear and unmistaka-ble language" I do not find any merit in Respondent'sposition on this ground. I credit the Union's position thatit did not understand Willard's letter to state that Respond-entwould no longer submit a grievance to arbitrationor cease using the arbitration machinery to handle griev-ances, but understood it to mean it would continue toarbitrate as well as grieve. After evaluating Willard's conclu-sionary testimony that he intended by the letter to statea position of Respondent that it would handle grievancesonly by grieving them, and not by arbitrating them,againstthe language of the letter and the procedures for handlinggrievances in the June 22, 1966, draft, the April 18, 1966,agreement, and the expired 1963 contract, I find the letterto state that Respondent would continue to handle griev-ances by grieving and arbitrating them.Respondent, by relying on action it claims it took onApril 13, 1967, but did not take, to escape the consequencesof what it did on July 22, 1968, took this action onJuly 22, 1968 This action is part of its refusal of July22, 1968. The evidence of it is admissible, and showsthatRespondent attempted to change on July 22, 1968,unilaterally, the grievance and arbitration procedure in theApril 18, 1966, contract, which was effective until March31, 1969, by discarding the arbitration machinery. Theduty to arbitrate in accordance with the procedure in thiscontract survives as the issues to be arbitrated arose whenitwas in effect."Iconclude and find that Respondent's July 22, 1968,conduct in refusing to arbitrate because no executed docu-ment was in effect between it and the Union containingan agreement to arbitrate is a violation of Section 8(a)(5)and (1) of the Act. 15In view of my finding that the April 18, 1966, contractwas in effect when the refusal to arbitrate was made," Even if it were assumed that Willard was referring only to grievanceprocedure then there is the question whether he was referring in anyevent to arbitration in view of the thesis that arbitration is the fourth step inthe grievance procedure" Sec 201 of the Act,United SteelWorkers vWarrior & GulfNavigationCo,363 US 574,JohnWiley & Sons,Inc v Livingston,376 U S543,The Timken Roller Bearing Co,138NLRB 15, enfd325 F 2d 746(C A6),PerkinsMachine Co,141NLRB 98, enfd326 F 2d 488 (C A 1)" Textile Workers Union v Lincoln Mills,353 U S 448,453,LocalNo 611,International Chemical Workers, supra" Local No 611, InternationalChemical WorkersUnion,AFL-CIOandPurex Corporation Limited,123 NLRB 1507, 1508 212DECISIONS OF NATIONAL LABORRELATIONS BOARDand when the issues to be arbitrated arose, it is not necessaryforme to decide the legal issue of whether the duty toarbitrate survives the expiration of a prior contract withrespect to issues that arise after the expiration or otherdemise of the contract.iV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYI shall recommend that Respondent be ordered to ceaseand desist from engaging in the conduct found violativeof Section 8(a)(5) and (1) of the Act, and to take certainaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andthe entire record in the case, I make the following.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Union is the collective-bargaining representativeof a unit of Respondent's employees at its facilities inKansas City, Missouri, consisting of nonsupervisory radioand television announcers, newscasters, sportscasters, floormanagers, director-coordinators, and all other nonsuperviso-ry talent or artists, excluding the news director, assistantnews director, farm director, production manager, and allother employees and supervisors as defined in the Act.4.Respondent has refused to bargain with the Unionsince July 22, 1968, in violation of Section 8(a)(5) and(1)of the Act by refusing to arbitrate the terminationof announcer Martin Gray and the guaranteed annual earn-ings of employees who returned to work after the strikeended on April 18, 1966; for the reason there was noexecuted document in effect between it and the Unioncontaining an agreement to arbitrate, because of unilateralaction it took on July 22, 1968, to eliminate the arbitrationprocedure in the April 18, 1966, agreement betweenRespondent and the Union.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in the case, I recommendthat the Board enter an order requiring Respondent, itsofficers, agents, successors, and assigns, to-1.Cease and desist from refusing to bargain collectivelywith the Union by:(a)Refusing to arbitrate the termination of announcerMartin Gray and guaranteed annual earnings for strikerswho returned to work after the strike ended on April18, 1966, in accordance with the procedure in the April18, 1966, agreement, between Respondent and the Union,for handling grievances for the reason there was no executeddocument in effect on July 22, 1968, and thereafter betweenthe Respondent and the Union containing an agreementto arbitrate because of unilateral action it took on July22, 1968, to eliminate the procedure for arbitration inthe April 18, 1966, agreement.(b)Attempting to eliminate a duty it has to arbitrateunder a contract by taking action unilaterally to eliminatethe procedure for arbitration from the contract.2. Takethe following affirmative action(a) Post in conspicuous places in its radio and broadcastingfacilities inKansas City,Missouri, including all placeswhere notices are customarily posted, copies of the attachednoticemarked "Appendix A "16 Copies of said notice, onforms provided by the Regional Director for Region 17,shall, after being duly signed by an authorized representativeof the Respondent, be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after in such conspicuous places. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 17, in writing,within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply therewith."IT IS FURTHER RECOMMENDED that, unless on or before20 days from the date of the receipt of this Trial Examiner'sDecision the Respondent notifies the Regional Director,in writing, that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an orderrequiring the Respondent to take the action aforesaid.16in the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of said Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Baord's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted pursuant to a Judgment of the United StatesCourt of Appeals enforcing an Order of the National Labor RelationsBoard "" in the event this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith " TAFT BROADCASTING COMPANYAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with AmericanFederation of Television and Radio Artists, AFL-CIO, Kansas City Local, the collective-bargaining rep-resentative of our employees, by refusing to arbitratethe termination of announcer Martin Gray and guaran-teed annual earnings of employees who returned towork after the strike which ended on Apnl 18, 1966,for the reason there was no executed document ineffect between us and the Union containing an agree-ment to arbitrate because of unilateral action we tookon July 22, 1968,to eliminatethe arbitration procedurein the agreement effective from April 18, 1966, toMarch 31, 1969, between us and the Union.WE WILL NOT refuse to bargain with the aboveUnion by attempting to eliminate a duty to arbitrate213under a contract we may have with it by taking actionunilaterally to eliminate the procedure for arbitrationfrom the contract.DatedByTAFTBROADCASTINGCOMPANY WDAF AM-FM-TV(Employer)(Representative)(Title)Thisisanofficialnotice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other matenal.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas''City, Mis-souri 64106, Telephone 816-374-5181